Exhibit 10.3
FIRST AMENDMENT TO
AMENDED AND RESTATED SERVICE AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED SERVICE AGREEMENT
(“Amendment”) is entered into by and between Bank Machine Limited (the
“Company”) and Ron Delnevo (the “Executive”).
     WHEREAS, the Company and the Executive have heretofore entered into that
certain Amended and Restated Service Agreement dated as of May 17, 2005 (the
“Service Agreement”); and
     WHEREAS, the Company and the Executive desire to amend the Service
Agreement in certain respects.
     NOW, THEREFORE, in consideration of the premises set forth above and the
mutual agreements set forth herein, the Company and the Executive hereby agree,
effective as of the date first set forth above, that the Service Agreement shall
be and is hereby amended as hereafter provided:
     1. Section 2.2 of the Service Agreement shall be deleted and the following
shall be substituted therefor:
“2.2 The Executive’s employment under this Agreement commenced on the Effective
Date and shall terminate automatically on June 5, 2011, unless terminated
earlier in accordance with this Agreement.”
     2. The first sentence of Section 5.1 of the Service Agreement shall be
deleted and the following shall be substituted therefor:
“The Executive shall receive a fixed annual salary of £186,323 which shall
accrue from day to day and be payable by equal monthly installments in arrears
on or before the last day of each calendar month or such salary as may be agreed
and confirmed to the Executive in writing by the Company in its sole discretion
from time to time.”
     3. This Amendment (a) shall supersede any prior agreement between the
Company and the Executive relating to the subject matter of this Amendment and
(b) shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and all persons lawfully claiming under the Executive.
     4. Except as expressly modified by this Amendment, the terms of the Service
Agreement shall remain in full force and effect and are hereby confirmed and
ratified.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on this the 5th day of June, 2008.

              “EXECUTIVE”   “COMPANY”    
 
                BANK MACHINE LIMITED    
 
           
/s/ Ron Delnevo
 
Ron Delnevo
  By:
Name:   /s/ Michael E. Keller
 
Michael E. Keller    
 
  Title:   Director    

